Citation Nr: 0844912	
Decision Date: 12/30/08    Archive Date: 01/07/09

DOCKET NO.  03-06 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to non-service connected burial benefits, to 
include a burial allowance or plot allowance.


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1983 to 
August 1987.  The veteran died in March 2006.  The appellant 
is the veteran's mother.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas, that denied the appellant's claim.

The appellant originally sought a travel Board hearing; 
however, the appellant verbally withdrew her request, as 
documented by the RO.


FINDINGS OF FACT

1.  The veteran died in March 2006 and was buried in April 
2006.

2.  The appellant filed an application for burial benefits 
for the nonservice-connected death of the veteran in April 
2006.

3.  At the time of death, the veteran had no service 
connected disabilities; was not in receipt of pension or 
compensation; did not have an original or reopened claim for 
benefits pending at the time of his death; and was not a 
veteran of any war or discharged or released from active 
service for a disability incurred or aggravated in line of 
duty.  

4.  The veteran's body is not being held by a State and is 
not buried in a state or national cemetery. 

5.  The veteran was not "properly hospitalized" by VA (in a 
VA or non-VA facility) at the time of his death.





CONCLUSION OF LAW

There is no legal entitlement to VA burial benefits, to 
include a plot or internment allowance.  38 U.S.C.A. §§ 
2302(a), 2304 (West 2002); 38 C.F.R. §§ 3.1600, 3.1601 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A burial allowance is payable under certain circumstances to 
cover the burial and funeral expenses of a veteran and the 
expense of transporting the body to the place of burial.  38 
U.S.C.A. § 2302; 38 C.F.R. § 3.1600.  

If a veteran's death is not service-connected, entitlement is 
based upon the following conditions: (1) at the time of 
death, the veteran was in receipt of pension or compensation; 
or (2) the veteran had an original or reopened claim for 
either benefit pending at the time of the veteran's death and 
in the case of a reopened claim there is sufficient prima 
facie evidence of record on the date of the veteran's death 
to show entitlement; or (3) the deceased was a veteran of any 
war or was discharged or released from active military, 
naval, or air service for a disability incurred or aggravated 
in line of duty, and the body of the deceased is being held 
by a State.  38 U.S.C.A. § 2302(a); 38 C.F.R. § 3.1600(b).

Alternatively, burial benefits may be paid if a person dies 
from nonservice-connected causes while "properly 
hospitalized" by VA (in a VA or non-VA facility).  38 C.F.R. 
§ 3.1600(c).  Expenses are also payable if the veteran died 
while traveling pursuant to VA authorization and at VA 
expense for the purpose of examination, treatment, or care.  
See 38 C.F.R. § 1605(a).

When a veteran dies from non-service-connected causes, an 
amount not to exceed a certain amount may be paid as a plot 
or interment allowance.  Entitlement to a plot or interment 
allowance is subject to the following conditions: (1) the 
deceased veteran is eligible for the burial allowance under 
38 C.F.R. § 3.1600(b) or (c); or (2) the veteran served 
during a period of war and the conditions set forth in 38 
C.F.R.  § 3.1604(d)(1)(ii)-(v) (relating to burial in a state 
veterans' cemetery) are met; or (3) the veteran was 
discharged from the active military, naval or air service for 
a disability incurred or aggravated in line of duty (or at 
time of discharge, has such a disability, shown by official 
service records, which in medical judgment would have 
justified a discharge for disability; the official service 
department record showing that the veteran was discharged or 
released from service for disability incurred in line of duty 
will be accepted for determining entitlement to the plot or 
interment allowance notwithstanding that VA has determined, 
in connection with a claim for monetary benefits, that the 
disability was not incurred in line of duty); and (4) the 
veteran is not buried in a national cemetery or other 
cemetery under the jurisdiction of the United States; and (5) 
the applicable further provisions of 38 C.F.R. § 3.1600 and 
§§ 3.1601 through 3.1610.  38 C.F.R. § 3.1600(f); see 38 
U.S.C.A. § 2303.

Applications for payments of burial and funeral expenses, to 
include plot or interment allowance under 38 U.S.C.A. § 2302, 
must be filed within two years after the burial or permanent 
cremation of the veteran.  38 U.S.C.A. § 2304; 38 C.F.R.  
§ 3.1601(a).  This two-year time limit does not apply to 
claims for service-connected burial allowance, or for the 
cost of transporting a veteran's body to the place of burial 
when the veteran dies while "properly hospitalized", or for 
burial in a national cemetery.  38 C.F.R. § 3.1601(a).

In this case, at the time of the veteran's death, the veteran 
had no service connected disabilities; was not in receipt of 
pension or compensation; did not have an original or reopened 
claim for benefits pending; and was not a veteran of any war 
or discharged or released from active service for a 
disability incurred or aggravated in line of duty.  The 
veteran's body was not held by a State and was not buried in 
a state or national cemetery. 

The appellant contends that the veteran was properly 
hospitalized by VA in a non-VA facility at the time of his 
death.  She indicated that the veteran was hospitalized at a 
private facility as directed by the VA hospital since the VA 
hospital had no beds to accommodate the veteran.

Records of March 9, 2006 indicate that the veteran was 
transferred from a private facility to the VAMC ER department 
since no beds were available for admittance to VAMC.  Other 
records show that the veteran was seen at VAMC on March 10th 
and 20th of 2006.  It appears that VAMC was still unable to 
admit the veteran on these dates as no beds were available.  
Instead, the veteran was transferred to a private hospital.  

VA medical records indicate that the veteran was not eligible 
for VA travel or transport and that non-VA medical services 
were not authorized.  

The evidence also shows that the RO contacted the VAMC 
billing department.  The billing department indicated that 
the veteran was first admitted to a private hospital at his 
own expense afterwhich he called VAMC to be transferred to a 
VA facility.  Upon the veteran's request, VAMC informed the 
veteran that there were no beds available for admittance.  
Therefore, based upon the evidence, it appears that the 
veteran admitted himself to private hospitals on his own 
volition and at his own expense, not at the request, 
approval, or expense of VA.  

Despite the brief treatment by VA facilities in March 2006, 
the records fail to show that the veteran was admitted at a 
VA facility at the time of his death on March 28, 2006.  The 
records also fail to show that the veteran was hospitalized 
at a private facility at the expense of VA at the time of his 
death.  Accordingly, the Board cannot find that the veteran 
died  from nonservice-connected causes while "properly 
hospitalized" by VA in a VA or non-VA facility.

The record shows, for reasons similar to those set out above, 
that the appellant is not entitled to a plot or interment 
allowance.  The requirements for eligibility for a burial 
allowance have not been met, and the veteran was not buried 
in a state or national cemetery.  As noted above, the 
appellant did not indicate in her application for burial 
benefits that the veteran was buried at a state owned 
cemetery.  See 38 C.F.R. §§ 3.1600(f)(1), (2), 
3.1604(d)(1)(ii)-(iv).  Rather, the certificate of death 
reflects a private burial location.

Since the conditions for entitlement to burial and plot 
allowances for a non-service-connected death have not been 
met, by operation of law, the appellant's claim must be 
denied.

The provisions of the VCAA have no effect on an appeal where 
the law, and not the underlying facts or development of the 
facts, is dispositive in a matter.  Manning v. Principi, 16 
Vet. App. 534, 542-543 (2002).

ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


